Citation Nr: 0704470	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  05-10 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran retired from the active military in April 1976 
with 20 years of service.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision.  At a June 2006 hearing 
before the undersigned, the veteran indicated that he was 
withdrawing his appeal as to a claim of service connection 
for an eye disability.  As such, the issue before the Board 
is limited to that noted on the title page.


FINDING OF FACT

The veteran has not been diagnosed with bilateral hearing 
loss by a medical professional.


CONCLUSION OF LAW

Criteria for service connection for bilateral hearing loss 
have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran testified that he believes that he has bilateral 
hearing loss as a result of military noise exposure during 
his time in the Air Force where he served as a radar 
operator.  However, the veteran also testified that he did 
not notice any hearing loss either during service, or for 
fifteen years following service, and he denied having ever 
been diagnosed with bilateral hearing loss by a medical 
professional either in service, or following service.  

Service medical records fail to show that the veteran was 
ever treated for any hearing deficiency during service, or 
that he was ever diagnosed with hearing loss during service; 
and the veteran denied having hearing loss on his personal 
medical history survey, completed as part of his separation 
physical.

The veteran's claims file is similarly void of any medical 
evidence, such as treatment records or examination reports, 
demonstrating any current hearing loss; and the veteran 
testified that he has not received any treatment for hearing 
loss.  While the veteran believes that he has bilateral 
hearing loss as a result of his time in service, he is not 
medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, the veteran's opinion is insufficient 
to prove that he has bilateral hearing loss.  

Given the lack of any medical evidence showing the presence 
of bilateral hearing loss, the preponderance of evidence is 
against the veteran's claim, and it is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in September 2004.  By this, and by the 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
Service medical records and service personnel records have 
been obtained; and the veteran denied having received any 
medical treatment, either VA or private, for hearing loss.  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been 
met, there is no prejudice to the veteran in adjudicating 
this appeal.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


